Citation Nr: 0525852	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  04-30 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code, for the 
period of January 5, 2004 through February 2004, in the 
amount of $974.40, was properly created.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran had unverified active service from April 1968 to 
January 1970.  The appellant is the veteran's daughter.   

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a decision of the RO, which stopped the 
appellant's Dependents' Educational Assistance awarded under 
Chapter 35, Title 38, United States Code, effective December 
12, 2003, thus creating an overpayment in her account in the 
amount of $974.40.  The appellant appeals with respect to the 
validity of the debt.


FINDINGS OF FACT

1.  VA has done everything reasonably possible to notify and 
assist the appellant in the development of her claim.  

2.  The appellant was paid $974.40 for Chapter 35 education 
benefits for the period of January 5, 2004 through February 
2004, when in fact she was not certified for enrollment and 
had not actually attended for that term.  

3.  Effective December 12, 2003, the RO stopped the 
appellant's Dependents' Educational Assistance that had been 
awarded to her under Chapter 35, Title 38, United States 
Code, thereby creating the $974.40 overpayment in her 
account.  


CONCLUSION OF LAW

The overpayment of Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code, for the period of 
January 5, 2004 through February 2004, in the amount of 
$974.40, was properly created.  38 U.S.C.A. §§ 3531, 3680(a) 
(West 2002); 38 C.F.R. § 21.3135 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  However, it does not appear that the 
VCAA is applicable to claims such as the one decided herein.  
See Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  For example, the 
Court in Barger held that the VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery 
of overpayment claims, pointing out that the statute at issue 
in such cases was not found Title 38, United States Code, 
Chapter 51, which contains the laws changed by VCAA.  
Similarly, the statute at issue in this matter is not found 
in Chapter 51 but in Chapter 30.

In any event, with regard to notification, the appellant was 
provided with a copy of the letter from the RO notifying her 
of the reason it had stopped her Chapter 35 benefits on 
December 13, 2003.  By her letter received in May 2004, she 
indicated receipt of VA notification of the overpayment in 
this matter.  In the statement of the case issued in June 
2004, the RO advised the appellant as to the reason that her 
claim was denied and the evidence it had considered in 
denying the claim.  In so doing, she was essentially notified 
of the nature of evidence required to substantiate her claim.  
The statement of the case also provided the appellant 
opportunity to identify or submit any evidence she wished to 
be considered in connection with her appeal.  Further, the RO 
furnished the appellant an audit of her Chapter 35 education 
benefits, showing for various periods the amounts she was 
due, the amounts she was paid, and the resulting overpayment 
amount.  Thus, through the RO's notification letter, 
statement of the case, and account audit, the RO has 
essentially informed the appellant of the information and 
evidence needed to substantiate her claim.  Any defect in not 
specifically notifying her of the parties responsible for 
obtaining that evidence is harmless and not prejudicial for 
the reasons that follow.  There is no indication that the 
appellant failed to submit evidence because she was not 
advised to do so.  Also, there is no indication that the VA 
failed to seek to obtain evidence that should have been 
obtained.  

Further, VA has made reasonable efforts to assist the 
appellant in obtaining evidence for her claim, to include 
conducting an audit of her account.  Additionally, the VA has 
provided the appellant with the opportunity for a personal 
hearing, but she declined.  The Board is unaware of any 
additional evidence that is available in connection with this 
appeal.

The Board thus finds that VA has done everything reasonably 
possible to notify and assist the appellant and that the 
record is ready for appellate review.  Accordingly, the Board 
is satisfied that all relevant evidence has been properly 
developed and that no further notice or assistance is 
required to comply with the duties to notify and assist.  38 
U.S.C.A. §§ 5103, 5103A (West 2002).

II.  Merits of the Claim

A review of the record shows that effective December 12, 
2003, the RO stopped the appellant's Dependents' Educational 
Assistance that had been awarded to her under Chapter 35, 
Title 38, United States Code.  Such action created an 
overpayment in her account in the amount of $974.40.  The RO 
informed the appellant that the reason that it had stopped 
her benefits was because her school, Pierce College, 
certified and sent it notice in February 2004 (via VA Form 
22-1999b, Notice of Change in Student Status) that she had 
stopped her training on December 12, 2003.  Documentation in 
the file also shows that she never re-certified herself for 
enrollment in the school term following December 12, 2003.  

As explained and shown in a statement of the case issued in 
June 2004 and in a subsequent audit of the appellant's 
account, the appellant was paid $974.40 for training for the 
period of January 5, 2004 through February 2004, when in fact 
she was not certified for enrollment and had not actually 
attended for that term.  

The applicable law states that the reduction or 
discontinuance date of an award of educational assistance 
will be on the ending date of the course or period of 
enrollment as certified by the school.  38 U.S.C.A. §§ 3531, 
3680(a); 38 C.F.R. § 21.3135.  

The appellant was paid educational benefits under Chapter 35 
based on her enrollment and attendance in an educational 
institution during the period of January 5, 2004 through 
February 2004.  However, she discontinued her enrollment 
effective December 12, 2003, the ending date of the period of 
enrollment as certified by her educational institution.  
Applying the law to the facts of this case, the Board finds 
that the RO properly retroactively terminated the appellant's 
education benefits on December 12, 2003.  Thus, the education 
benefits paid to her for the period of January 5, 2004 
through February 2004, which amounted to $974.40, represents 
an overpayment to her.  That is, she is not legally entitled 
to such benefits paid on the basis of enrollment when she, in 
fact, was not enrolled in an educational institution.  

The appellant has claimed that she was reimbursed for a 
quarter that she did not attend (i.e., winter quarter) and 
was not reimbursed for a quarter that she did attend (i.e., 
fall quarter).  The audit of her account, however, shows that 
her claim is only partially correct.  In other words, she was 
in fact paid for both fall and winter quarters.  The audit 
shows that benefit checks were sent to her on December 8, 
2003 (for the training period of August 16, 2003 to November 
30, 2003), on December 31, 2003 (for the training period of 
December 1-12, 2003), on January 30, 2004 (for the training 
period of January 5-31, 2004), and on March 1, 2004 (for the 
training period of February 2004).  She also requested copies 
of all canceled checks to VA, because she alleged that her 
neighborhood had experienced a "rash of mailbox thefts."  
She thought it was possible that the VA believed that she had 
received payments when she did not.  The RO subsequently sent 
her an audit of her account, and notified her that copies of 
her canceled checks would soon be forthcoming.  There has 
been no response from her since then, nor any evidence that 
she did not receive the benefit checks that were mailed to 
her.  

In conclusion, the Board finds that the overpayment amount of 
$974.40 for the period of January 5, 2004 through February 
2004 was properly created because the appellant received 
benefits to which she was not legally entitled.


ORDER

The overpayment of Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code, for the period of 
January 5, 2004 through February 2004, in the amount of 
$974.40 is proper, and the appeal is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


